Alvey, J.,
filed the following dissenting opinion :
I dissent in this case from the opinion of the majority of the Court, as to the construction placed on the fourth rule of this Court, regulating appeals. 29 Md., 2.
Whether there was any actual injury done in this particular case, by the failure of the Court below to submit to the jury to find, whether the appellees were, at the time of the alleged transfer of the goods, and at the time of issuing the attachment, creditors of the defendants in the attachment, I shall not stop to enquire. It may be that there was none. I dissent, not because I think justice has been defeated in this case, by the construction adopted, but because of the danger, in my apprehension, that it maybe defeated in other cases brought here for review.
The fourth rule of this Court, so far as the present question is concerned, simply embodies the Act of 1862, eh. 154 ; and it provides that iS no instruction actually given, shall be deemed to be defective by reason of any assumption therein of any fact by the said Court, or because of a question of law having been thereby submitted to the jury ; unless it appear from the record, that an objection thereto for such defect was taken at the trial.”
In the present case, the fact of the defendants’ indebtedness to the appellees was not only not submitted to the jury by the instructions objected to, but the fact was not mentioned or referred to in the instructions as an element in the *48case. In other words that fact was entirely ignored, in propositions which virtually instructed the jury, that upon finding certain facts, their verdict should be for the plaintiffs in the cause. And it is now held, that these instructions are embraced by the fourth rule for the regulation of appeals, and because they were not specially excepted to under the rule, no advantage can be taken of the defect in this Court. It is from this determination that I most respectfully dissent. I think to such a case the rule has no application.
The Act of 1862 was passed to remedy a defect that had grown to great evil. Cases after being fairly tried were frequently defeated because of technical defects in framing prayers for instruction to the jury. If a fact, the existence of which was proper to be found by the jury, was made the basis of an instruction, without submitting that fact to theif finding, the instruction was regarded as erroneous ; and this principle, while correct in the main, was carried to such an extreme nicety, that it was difficult, in a great many cases, to frame the prayers so as to be free from the objection. Any oversight or slight mistake, in this respect, in the frame of the prayer, was liable to be made the ground of an objection in this Court, for the first time, and by that means, many fair trials were defeated. As examples of such cases, I may refer to the cases of The Railroad Co. vs. Resley, 7 Md., 297, and Boyd vs. McCann, 10 Md., 118. Many other cases, where the same objection was allowed to prevail, might be referred to. It was to obviate objections of the character taken in the cases to which I have referred, that the Act of 1862 was passed. But I never supposed for a moment that the Act was intended to apply to the case'of an instruction, erroneous in itself because not predicated of facts necessary for its support.
The terms of the rule would seem to be sufficiently explicit to prevent all doubt in regard to its meaning. *49There must be not only an assumption of fact by the Judge, but that assumption must be in the instruction; that is to say, it must appear therein. Not any fact, but it must appear what fact has been assumed. Without this requirement, how would it ever be known what facts the Judge may have assumed, or what facts he may have deemed unessential to the support of his legal proposition? The assumption of a fact, as I understand it, is where a legal proposition or conclusion, based upon a given state of facts, is announced, and the Judge fails to require the jury to find the existence of one or more of the facts stated as the basis of his legal conclusion. This was the defect in the cases to which I have referred. His legal conclusion may be entirely correct, but then the error would be in his failure to submit the fact to the jury; and this is the state of case, according to my construction, to which the Act of 1862 and the rule of this Court were intended to apply. A proposition that a plaintiff is entitled to recover upon the jury’s finding a certain state of facts, without saying anything in reference to the essential fact, that his claim should be established, is certainly not an assumption of a fact, but is clearly an erroneous proposition of law. How shall we ever know what was in the mind of the Judge, or in reference to what facts he decided, if wTe do not take his propositions as he states them? And if he states a legal proposition, deduced from a given state of facts, but omits to state an essential fact to make that proposition good, upon what principle can this Court, when called upon to review that proposition, undertake to maintain it by presuming that the Judge had in view other facts beside those stated by him ? If this sort of presumption and intendment can he indulged, in support of an instruction, silent as to essential facts to make the legal proposition tenable, then, I certainly think, the sooner the rule is changed the better.
*50It is said that in these cases where facts are assumed, or are omitted from the instruction, they are generally plain and uncontested, and hence are.not deemed necessary to he formally submitted to the jury. But the question is, where does the Judge below or this Court derive authority to deal with facts in that way. A fact that may appear very plain to the Judge may not appear so to the jury ; and it does seem, that in exercising such power over the facts, the functions of the jury are disregarded. Where is to be the limit of this discrimination between plain facts, and those not so plain ? I am not aware of any power in the Judge to make such.discrimination. A party may be precluded from questioning a fact, or a fact may be introduced into the case in such manner as to amount to an admission or concession by the one party or the other; and in such case, it may not be necessary to submit such fact to the finding of the jury; and this Court, in such case, would not reverse the judgment for failure to submit the fact to the jury, whether special exception be taken under the rule or not. But in a case where an instruction is given in favor of a party upon whom the onus rests of proving a material fact, and the Court, in formulating its instruction, wholly omits or ignores that fact, no presumption or intendment can aid such an instruction. And such in my opinion, is this case.
Under the rule, according to my construction of it, if a fact be assumed and is apparent in the instruction, the party against whom the fact operates may then at once, either have the fact properly submitted to the jury, or he may except specially to the instruction because the fact is assumed therein ; and if he fails to pursue either course, then it may well be taken in this Court that the fact was conceded to be true. This is the theory upon which the rule is founded, and upon no other could it be sustained. But where the instruction makes no reference to the fact, no special exception can he required to he taken.